Mr. Justice Clayton
delivered the opinion of the court.
This case involves the construction of the Act of Limitations of 1844, which provides, “ That no promise shall revive any cause of action, unless the same be in writing, and signed by the party to be charged thereby, or unless it be proved that the very claim sued on, was presented and acknowledged to be due and unpaid.” Hutch. Code, 832.
*54The evidence relied on in this instance to take the case out of the statute, was that of James Weatherby, who states “ That in 1845 or 1846, Dr. Crisp gave him an order on the defendant for about $70, the amount of a medical bill. The order was presented in a few days afterwards, when the defendant said, that he thought the bill was high, and that he had not the money to pay it at the time, and that he would see Crisp himself and settle.”
A verdict and judgment were rendered for the plaintiff in the court below.
It is very manifest that the evidence in this case does not come up to the requisitions of the statute. There is no promise in writing, and “ the claim sued on,” a medical account, was not presented to the defendant. The order was an entirely different thing. The court has no power to ingraft exceptions upon the provisions of the statute.
The judgment is reversed, and new trial awarded.